Citation Nr: 1145532	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from May 6, 2004 to August 1, 2008 and in excess of 20 percent since August 2, 2008 for cervical disc herniation and spondylosis with foraminal stenosis.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 rating action of the above Regional Office (RO), which granted service connection for cervical disc herniation and spondylosis with foraminal stenosis and assigned a 10 percent rating to this disability, effective May 6, 2004.  

The Veteran appealed the initially assigned rating.  While the appeal was pending, by rating decision in May 2009, the RO increased the rating for the Veteran's service-connected cervical spine disability from 10 to 20 percent effective from August 2, 2008.  The Veteran has not expressed satisfaction with the 20 percent evaluation granted.  As a result, he is presumed to be seeking the maximum possible evaluation, and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available evaluations for that disorder).


FINDINGS OF FACT

1.  From May 6, 2004 to August 1, 2008, the service-connected cervical disc herniation and spondylosis with foraminal stenosis was manifested by chronic pain, limitation of forward flexion to no worse than 40 degrees, and no evidence of severe muscle spasm or guarding, additional neurological manifestations, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest.  

2.  Since August 2, 2008, the service-connected cervical disc herniation and spondylosis with foraminal stenosis has been manifested by chronic pain, limitation of forward flexion to no worse than 30 degrees, a total combined range of motion no higher than 165 degrees, and no evidence of ankylosis, additional neurologic disability manifestations, or incapacitating episodes of IDS requiring bed rest.  

CONCLUSIONS OF LAW

1  For the period from May 6, 2004 to August 1, 2008, the criteria for an initial disability rating in excess of 10 percent for cervical disc herniation and spondylosis with foraminal stenosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2011).

2.  Since August 2, 2008, the criteria for an initial disability rating in excess of 20 percent for cervical disc herniation and spondylosis with foraminal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a July 2004 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for a cervical spine disorder.  By the October 2006 rating action, the RO granted service connection for cervical disc herniation and spondylosis with foraminal stenosis and assigned a 10 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Additional letters in March 2006 and October 2007 provided further notice, including information as to how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of a specific evaluation following the grant of service connection.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Furthermore, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the increased rating claim adjudicated herein.  His in-service and pertinent post-service treatment reports, as well as evidence from the Social Security Administration (SSA), are of record, and relevant VA examinations were obtained in September 2004, June 2006, August 2008, and January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected cervical spine disorder, including a thorough discussion of the effect of his symptoms on his functioning. 

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  The Board specifically finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary to make an accurate evaluation (38 C.F.R. §§ 4.2, 4.41), the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for cervical disc herniation and spondylosis with foraminal stenosis was established by an October 2006 rating decision, which also assigned a 10 percent rating under DC 5243, effective from May 6, 2004, for this disability.  The Veteran has appealed the initial rating assigned.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

The claims file in the current appeal is voluminous (and consists of eight volumes of evidence) and appears to largely consists of multiple duplicates of the same records submitted to VA on multiple occasions in connection with a 38 U.S.C.A. § 1151 claim.  In general the outpatient treatment records show periodic evaluation and treatment of the Veteran for intermittent exacerbations of back pain between 2004 and 2010.  

Specifically, during VA examination in September 2004, the Veteran complained of pain that radiated into the right upper extremity with some occasional numbness and tingling.  He denied bowel or bladder incontinence, ataxic gait, myelopathic signs or incapacitating episodes.  He indicated that a previous MRI showed disc herniation at C3-6 and that a more recent MRI showed some bilateral foraminal stenosis from C3-4 and C6-7.  He denied any focal neurological deficits or weakness in the right upper extremities and not noticed any muscle atrophy or wasting.  The symptoms did not appear to affect his activities of daily living.  He was currently unemployed.  

Examination of the cervical spine revealed forward flexion of 40 degrees without pain, extension to 20 degrees, limited by stiffness.  The Veteran was able to rotate each side to 40 degrees without pain and laterally bend to 35 degrees with minimal discomfort.  Range of motion during passive, active, and repetitive movements was the same.  There was no limitation due to weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes, assistive devices, of effect on the Veteran's usual occupational or daily activities.  He had some mild tenderness to palpation along the paraspinal musculature of the cervical spine.  Examination of the upper extremities revealed 5/5 strength of the deltoid, biceps, triceps, wrist extension, and intrinsic bilaterally.  He had 2+ symmetrical deep tendon reflexes of the biceps, triceps, and brachioradialis.  He had no myopathic signs.  X-rays show evidence of degenerative disc disease from C2-7.  The clinical impression was bilateral foraminal stenosis from C3-6 with some posterior cord changes.  The examiner opined that the Veteran was not unemployable.  

In a December 2005 opinion, a VA neurologist noted there was MRI evidence of a large disc ridge complex at C3-4 and thecal sac compression at that level.  These osteophitic changes were supported by a CT scan of the cervical spine.  Neurological examination documented limited range of motion of the cervical spine in all directions.  However strength and deep tendon reflexes were both intact without myelopathic signs.  

The Veteran underwent additional VA examination in June 2006.  At that time, he presented wearing a collar and continued to complain of neck pain described as sharp and located in the shoulder region with an intensity of 7/10.  He takes Naproxen one to two times daily, but has had no injections and declined to undergo a spinal fusion.  He has had no hospitalizations or incapacitating events related to his neck pain.  He denied any numbness, weakness, tingling, or radiating pain.  He was had unemployed for the past 18 years.  

Examination of the cervical spine showed no obvious deformity, and there was no pain on palpation along the dorsal spinous process over the paraspinal regions, the cervical spine, or trapezius bilaterally.  There was no evidence of muscle spasm.  Range of motion testing of the cervical spine revealed forward flexion and extension of 45 degrees, without any pain or functional impairment.  Lateral bending was 45 degrees bilaterally and rotation was roughly 80 degrees bilaterally, both without any pain or functional impairment.  Ranges of motion and during passive and active and repetitive motions were the same.  There was no additional functional impairment due to weakness, fatigability, coordination, or flare-ups.  

He had a negative Spurling's test bilaterally.  There was no pain with axial compression and the Veteran had full sensation to light touch distally in the upper extremities.  His deep tendon reflexes were 2+ and equal bilaterally in the triceps, biceps, and brachial radialis.  There was no evidence of clonus or atrophy in the upper extremities.  Sensation was intact in the deltoid region bilaterally and 5/5 strength with shoulder abduction at 90 degrees bilaterally.  He also had 5/5 strength in the biceps, triceps, wrist extension/flexion, and finger extension/flexion.  Interosseous strength was 5/5 and there was 5/5 strength with pincher grasp as well as with thumb extension bilaterally without any functional impairment.  The clinical impression was normal cervical spine.  There was no evidence of persistent incapacitating, functional impairment, neurological findings, or affect on usual occupational or daily activities.  

When examined by VA in August 2, 2008, the Veteran continued to complain for pain on the right side of his neck, which was nonradiating, and occasional right shoulder discomfort.  The pain was described as constant and typically around 8/10 with monthly exacerbations lasting a day or two.  He stated that he had been seen in the emergency room about a year ago for severe pain.  He takes medication for the pain including a muscle relaxer and strong narcotic and had also done some physical therapy in the past with some moderate success.  He denied any loss of control of the bowel or bladder and there was no weakness of the upper extremities.  He remained unemployed.  

Examination of the cervical spine showed the Veteran could forward flex touching his chin to his chest without painful limitation and extend to 20 degrees.  Lateral bending was to 20 degrees bilaterally and rotation to 30 degrees bilaterally with increased pain going to the left at 30 degrees.  The total combined range of motion was 165 degrees.  He had negative Spurling test bilaterally.  Deep tendon reflexes were 1+, but equal in the biceps, triceps, and brachioradialis, bilaterally.  There was no pain on palpation of the spinous processes or paraspinal regions and no increased muscle tone.  There was no injury to the trapezius bilaterally.  Strength in the upper extremities showed 4-4+/5 in right shoulder abduction compared to 5/5 on the left.  On internal and external rotation of the right shoulder he had 4+/5 strength compared to the left.  Intrinsics and grip strength were both 5/5 and equal bilaterally.  The Veteran had full sensation to light touch along the radial, median, and ulnar distributions bilaterally.  There was no neuropathy appreciated in either upper extremity.  The clinical impression was degenerative disc disease of the cervical spine with disc spur complexes with no neurologic deficits.  

Based on the total combined range of motion of 165 degrees, the RO, in a May 2009 rating decision, increased the Veteran's disability rating to 20 percent, effective August 2, 2008.  

During his most recent VA examination in January 2010, the Veteran's complaints of constant severe neck pain remain unchanged.  The pain did not radiate but there was some bilateral shoulder stiffness accompanying the discomfort.  There was no other impairment in the upper extremities.  The pain was worse at night and often interrupted his sleep.  His pain regiment [Excedrin, trazodone, menthol salsalate, topical ointments, Tylenol with codeine, gabapentine and cyclobenzaprine] provides only mild relief.  The Veteran also used a collar for very severe pain.  

On examination there was no appreciable muscle spasm or asymmetry, but there was mild subjective tenderness at the base of the spine posteriorly.  The Veteran could forward flex to 30 degrees with functional limitation due to pain at 30 and extend to 50 degrees with pain but no functional limitation.  He could tilt to 20 degrees bilaterally with pain and functional limitation and rotate to 40 degrees bilaterally with functional limitation due to pain at 40.  The total combined range of motion was 200 degrees.  Active and passive range of motion were unaffected by repetition and there was no functional limitation due to fatigue, incoordination, or flare-up was noted.  There were no abnormal effects of treatment or functional impairment and the treatment regimes appear to have been beneficial.  The clinical diagnosis was degenerative disc disease and arthritis of the cervical spine with severe pain, but no functional impairment.  The ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes, radiation of pain, neurological findings, or effect on the usual occupation or daily activities.  There was no evidence of neoplasms, subluxation, instability, bladder or bowel complaints.  The examiner opined that the Veteran was employable. 

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 10 percent is not warranted from May 6, 2004 to August 1, 2008.  The evidence of record during this time period, while showing findings of limitation of motion, do not indicate forward flexion of the cervical spine limited to less than 30 degrees, or a combined range of motion less than 170 degrees.  See VA examination reports dated in September 2004 and June 2006.  There is no evidence of severe muscle spasm or guarding resulting in scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating.  

Likewise, since August 2, 2008, the criteria for a rating in excess of 20 percent have not been met.  At that time, the Veteran underwent a VA examination, at which time he complained of nonradiating neck pain and right shoulder discomfort.  Despite his continued complaints of pain, his condition has not resulted in any incapacitation or functional impairment.  While the record shows that range of motion is restricted, there is no evidence showing forward flexion of the cervical spine limited to 15 degrees or less or reflecting ankylosis, as required for a 30 percent rating. 

With respect to both timeframes at issue, the Board notes that pain has been demonstrated with range of motion testing of the cervical spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1996).  However, there is no objective showing of significant increased functional impairment due to those reports of pain other than that contemplated by the current ratings assigned.  The Veteran has been able to take care of his activities of daily living, and even with repetitive use there was no further loss of motion.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the 10 and 20 percent evaluations for the respective time period.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, he is already being adequately compensated for pain.  

Also, with respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), while the Board acknowledges the Veteran's self-report that he experiences monthly exacerbations, one of which required emergency room treatment, there is no evidence of record demonstrating, at any time during either portion of the appeal period, that any physician prescribed bed rest during such episodes to justify a higher rating under DC 5243.  38 C.F.R. § 4.71a.  

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the veteran's cervical spine disability.  Although, the Veteran is shown to have degenerative disc disease, neurological evaluations have been consistently negative for any deficits and there is no clinical evidence of radiculopathy, neuropathy, or myelopathic signs.  In this case, there is no current clinical or diagnostic evidence of additional, separate neurologic impairment, so there is no basis to assign a separate rating under any of the applicable neurological rating codes.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected cervical spine disability, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the cervical spine disability required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

Evidence in the claims file reveals that the Veteran is currently unemployed.  While the Board is sympathetic to the difficulties the Veteran's service-connected disability causes him in maintaining employment, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluations, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluations.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the Veteran's assertions that he his service-connected disability has significantly limited his physical activities, and he is competent to describe readily visible and identifiable symptoms.  However he is not competent to make medical determinations regarding the severity of his cervical spine disability.  It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  Inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability ratings based on the medical evidence currently of record, especially because none of the other codes of the rating schedule provide a basis for the application of higher ratings.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected cervical spine disability, prevents him from obtaining and maintaining gainful employment.  During the course of the appeal VA examiners have consistently reported that the Veteran's service-connected cervical spine disability has had no effect on his usual occupational activities and that he was employable.  See VA examination reports dated in September 2004, June 2006, August 2008, and January 2010.  See VA examination.  Moreover, review of the claims file reveals that in a May 2010 rating action, the RO explicitly denied the issue of entitlement to a TDIU.  The Veteran has not expressed disagreement with that decision.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

The Board has also reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of further staged ratings.  

The preponderance of the evidence of record is against a finding that the Veteran's cervical disc herniation and spondylosis with foraminal stenosis, more nearly approximates an evaluation in excess of 10 percent for the period from May 6, 2004 to August 1, 2008 or an evaluation in excess of 20 percent from August 2, 2008.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 10 percent from May 6, 2004 to August 1, 2008 and in excess of 20 percent since August 2, 2008 for cervical disc herniation and spondylosis with foraminal stenosis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


